 1
 2                                                                           J S -6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10                                               Case No.: 5:20-cv-01400-MWF-SPx
      LUCY CASTANEDA,
11    Individually and On Behalf of All          ORDER GRANTING JOINT
      Others Similarly Situated,                 STIPULATION TO
12
                                                 DISMISS ACTION PURSUANT
13                 Plaintiffs,                   TO FED. R. CIV. P. 41(a)(1)(A)(ii)
14
                                                 Judge: Hon. Michael Fitsgerald
15                          v.

16    FLAGSTAR BANK, FSB,
17                 Defendant.
18
19         Having considered the Joint Stipulation to Dismiss filed by Plaintiff Lucy
20 Castaneda and Flagstar Bank, FSB, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and
21 for good cause, the Court hereby GRANTS the joint stipulation and dismisses the
22 action in its entirety, with prejudice as to Plaintiff’s individual claims and without
23 prejudice as to the claims of the putative class members. The parties shall bear
24 her/its own attorneys’ fees and costs with respect to this dismissal.
25        IT IS SO ORDERED.
26
     Date: July 12, 2021                          _____________________________
27                                                MICHAEL W. FITZGERALD
28                                                United States District Judge

     ORDER
     CASE NO.: 5:20-cv-01400-MWF-SPx
